UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-08529 Monteagle Funds (Exact name of registrant as specified in charter) 209 Tenth Avenue South, Suite 332,Nashville, Tennessee (Address of principal executive offices) (Zip code) Matrix Capital Group, Inc. 630 Fitzwatertown Road Building A, Second Floor Willow Grove, PA 19090-1904 (Name and address of agent for service) Registrant's telephone number, including area code: 888.263.5593 Date of fiscal year end:08/31/2009 Date of reporting period: 08/31/2009 ITEM 1. REPORTS TO SHAREHOLDERS The Annual report to Shareholders for the period ended August 31, 2009 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. TABLE OF CONTENTS Letter from the President 3 A Discussion of Fund Performance 4 Supplementary Portfolio Information 29 Financial Statements of the Monteagle Funds Schedule of Investments: Fixed Income Fund 35 Quality Growth Fund 39 Large Cap Growth Fund 43 Select Value Fund 45 Value Fund 49 Informed Investor Growth Fund 51 Statements of Assets and Liabilities 53 Statements of Operations 55 Statements of Changes in Net Assets 57 Financial Highlights 63 Notes to Financial Statements 69 Report of Independent Registered Public Accounting Firm 80 Other Information 81 About Your Funds’ Expenses 83 Trustees and Officers of the Trust 85 Board Approval of Investment Sub-Advisory Agreement 88 Large Cap Growth Fund 88 Value Fund 89 Fixed Income Fund 90 LETTER FROM THE PRESIDENT (Unaudited) Dear Fellow Shareholders: 2008 by all accounts was the worst year for equity markets since the 1930’s. Unfortunately, all asset classes were effected without much shelter from the suffering market ride. After a year of extreme turmoil, domestically and worldwide, things appear to be stabilizing and looking up for the market. The turnaround is welcomed after a 46.20% decline in the S&P 500 from September 1, 2008 to the bottom on March 9, 2009. We have seen historic moves by Congress to restore public confidence and boost the inter-locking economic trends. The U.S. Treasury and Federal Reserve have taken extraordinary actions to spur consumer spending in response to the unprecedented volatility in the Nation’s housing, corporate, mortgage and credit markets. While this may prove to be a painful process, it will ultimately result in greater financial stability and economic environment. Throughout these changes, we have worked hard to keep your interest paramount. Amid this financial trouble, the portfolio managers of the Monteagle Funds have endeavored to capitalize on the opportunities created by investing in bargain investment grade bonds (in our fixed income fund) and high quality issues (in our equity funds). We believe that long-term investors will be rewarded for their faith in professional management and trusting patience. I look forward to serving you as the new President. I encourage you to carefully review the information presented in this annual report and thank you for your continued confidence and support of the Monteagle Funds. Sincerely, Paul B. Ordonio, JD President Monteagle Funds 3 MONTEAGLE FIXED INCOME FUND A DISCUSSION OF FUND PERFORMANCE (Unaudited) How did the Fund perform? For the year ended August 31, 2009, the Monteagle Fixed Income Fund (the “Fund”) had a total return of 6.80%. For the quarter ended August 31, 2009, the Fund had a total return of 2.26%; and for the six months ended August 31, 2009, the Fund had a total return of 4.35%. The Fund’s benchmark index (The Barclay’s Capital Intermediate Government/Credit Index) had relative returns of 6.81%, 2.86%, and 5.08% for the twelve, three, and six month periods, respectively. For the full year, the Fund equally performed with the benchmark index, but has underperformed over the second half of the year. What is the fund’s investment approach? The investment objective of the Monteagle Fixed Income Fund is total return. The Fund seeks to achieve its objective of total return through price appreciation, and interest income on the bonds and other securities held. The Fund invests in investment grade intermediate term fixed income securities maintaining an average maturity of bonds and notes (on a dollar weighted basis) generally between 3 and 8 years. Securities purchased for the benefit of the fund are high quality; specifically at least rated Aa3 or higher by Moody’s Investors Service, Inc. or AA- or higher by Standard and Poor’s Ratings Group for municipal bonds and A3 or higher by Moody’s Investors Service, Inc. or A- or higher by Standard and Poor’s Ratings Group for corporate bonds. Under normal circumstances, the Fund will invest at least 80% of its assets in fixed income securities, including U.S. government securities, securities issued by agencies of the U.S government, mortgage-backed (and similar securities), taxable municipal bonds and corporate debt securities but no more than 70% in any one category. The Fund’s portfolio is actively managed and based on an assessment of market conditions; the average maturity of the portfolio may be lengthened or shortened in an effort to maximize total return. Furthermore, the Fund’s portfolio holdings may vary across market sectors in order to maximize total return within the scope of permitted investments defined by the Fund’s prospectus. The Fund may achieve capital appreciation by owning bonds of longer duration (maturity) when interest rates are declining, and by owning bonds of shorter duration (maturity) when interest rates are rising; protecting against large capital depreciation. For this purpose, the Fund uses a proprietary “Bond Market Watch” model to evaluate macroeconomic indicators and, based on this evaluation, attempt to anticipate interest rate changes. In addition, the Fund may achieve capital (price) appreciation if the credit quality of corporate and municipal bonds improves; making the associated scheduled interest payments more certain, thereby creating greater demand for such bonds. The Fund may also achieve increased interest income by purchasing bonds that have associated call options that are exercisable by the issuer of these securities. In exchange for issuing securities that gives the issuer the right to refund the par value prior to the stated maturity, the issuer must compensate potential buyers of these securities with higher interest payments. Based on management’s assessment of the value of the associated option inherent with these securities, the Fund may overweight its holdings of these securities, namely callable Government Agency bonds or mortgage-backed securities.
